DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 4/27/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 18 and amendments to claims 1-11, 13-15, 17, and 19-20 are acknowledged.
Claims 1-17 and 19-20 are currently pending and have been examined under the effective filing date of 10/18/2017.

Response to Arguments
Applicant's arguments filed 4/27/2021 have been fully considered but they are not persuasive in part.  Examiner thanks Applicant for addressing the 112 interpretation in the previous action through claim amendments regarding the determination and management units.
Regarding the 101 rejections, the addition of a processor and a signal does not move the purview of the analysis from the existing pattern. While Examiner agrees the claimed subject matter is related to an apparatus processor that receives beacon signals, Examiner posits the abstract idea is present in the claims and the idea is implemented using a computer system.  Further, while the Application 
Regarding the 102 rejections, the claim amendments are found in Dyer, as referenced below.  Clarifying, ¶0298 of Dyer recites “Users that have stepped outside for a break are depicted at 3604 with corresponding times, which may indicate how long the particular wearable element has been at that location. An extended break may indicate that the employee has dropped his or her employee badge. Further, in the illustrated example, a user that is supposed to be in the grocery section of the facility layout 3608 has been away from the assigned area for 25 minutes, as indicated at 3612.”

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: independent claims 1 and 19 and their dependent claims recite a method and/or system for receive a signal indicating a position of a device, determine whether or not the position of the device is a position within a predetermined distance, derive a rate of time the device is within the area, and manage an attendance status of an owner of the device based on the rate of time of the sub terminal device. Further, dependent claims 5 and 8 recite receiving position information indicating a position of the main terminal device and sub terminal position information. These limitations are directed to the abstract idea of organizing human activity in the form of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), without significantly more.  Further, these limitations are directed to the abstract idea of mental processes, as these claim outputting instructions of attendance information.  These limitations are directed to the abstract ideas above, with the exception of the mental process.
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of an attendance status management apparatus, a processor, a beacon signal, a main terminal device, a sub terminal device, and biometric authentication individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: Said claims recite no additional elements sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  As stated above, these additional elements as recited above merely use a computer as a tool to perform the abstract idea.  Therefore, the claims are not patent eligible.
Regarding claims 2-4, 6, 7, 9-17 and 19-20, these claims recite additional elements, while adding benefit to the invention, are merely add-ons that further narrow the scope of the claims and constitute nothing more than descriptive language to the core limitations. They add helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Dyer et al. (Pub No. US 2017/0301029 A1.)
Regarding Claims 1 and 19, Dyer discloses an attendance status management apparatus comprising: 
a processor (Dyer ¶0004; communication device may further include a processor,) configured to:
	periodically receive a beacon signal indicating a position of a main terminal device from the main terminal device and a beacon signal indicating a position of a sub terminal device from the sub terminal device at a predetermined timing; (Dyer ¶0098; wireless signal that can be detected by the transceiver of the communication badge device 102 to determine a relative distance between the communication badge device 102 and the transceiver (such as based on a received signals strength), from which the relative position (or physical location) of the communication badge device 102 can be determined.)
determine whether or not the position of the sub terminal device is a position within a predetermined distance from the main terminal device, and determines whether or not the position of the sub terminal device is a position within an area which is an attendance target according to the beacon signal indicating the position of the main terminal device and the beacon signal indicating the position of the sub terminal device; (Dyer ¶0098; determine a relative distance between the communication badge device 102 and the transceiver (such as based on a received signals strength), from which the relative position (or physical location) of the communication badge device 102 can be determined.) 
derive a rate of time of the sub terminal device during which the position of the sub terminal device is the position within the area which is the attendance target; and (Dyer ¶0091; system may process the activity data to determine time and attendance, detailed motion and intensity data, fine grain position data, rest and inactivity data, other data, or any combination thereof) (Dyer ¶0258; Users that have stepped outside for a break are depicted at 3604 with corresponding times, which may indicate how long the particular wearable element has been at that location. An extended break may indicate that the employee has dropped his or her employee badge. Further, in the illustrated example, a user that is supposed to be in the grocery section of the facility layout 3608 has been away from the assigned area for 25 minutes, as indicated at 3612.)
manage an attendance status of an owner of the sub terminal device, based on the rate of time of the sub terminal device. (Dyer ¶0062; employee management system, a base unit…)

Regarding Claim 2, Dyer discloses the attendance status management apparatus according to claim 1, 
wherein the processor manages the attendance status of the owner as attendance, in a case where the position of the sub terminal device determined is the position within the predetermined distance from the main terminal device, and the position of the sub terminal device is the position within the area which is the attendance target. (Dyer ¶0091; wearable element may include heart rate, temperature, motion sensors, orientation sensors, other sensors or monitors, or any combination thereof, which measurement data can be included in the activity data. In certain embodiments, activity data may be analyzed to determine particular movements and may be correlated in time and space (and optionally in response to user input) to determine a particular action.)

Regarding Claims 3 and 4, Dyer discloses the attendance status management apparatus according to claim 1, 
wherein the processor manages the attendance status of the owner as absence, in a case where the position of the sub terminal device determined unit is at least one of the position outside the predetermined distance from the main terminal device or the position outside the area which is the attendance target. (Dyer ¶0088; communication badge device may be processed to determine detailed motion and intensity data, position data (within a facility), audio signal processing data to determine audio interactions, time and attendance data.)

Regarding Claims 5 and 8, Dyer discloses the attendance status management apparatus according to claim 1,
wherein the processor is further configured to receive (Dyer Fig. 1; 124 transceiver) main terminal position information indicating a position of the main terminal device and sub terminal position information indicating a position of the sub terminal device, 
wherein the processor performs the determination, based on the main terminal position information and the sub terminal position information received. (Dyer ¶0008; FIG. 2 depicts a block diagram of a system including a communication badge device that can be used to provide activity-based monitoring.)

Regarding Claims 6 and 9, Dyer discloses the attendance status management apparatus according to claim 5, 
wherein the processor receives the main terminal position information from the main terminal device or the sub terminal device (Dyer Fig. 29; receive data from a base unit,) and receives the sub terminal position information from the main terminal device or the sub terminal device. (Dyer ¶0081; communication badge device may be configured to track and record employee activities during a work shift, receive and send messages to the human resources system, the base unit, the computing device, other communication badge devices, or any combination thereof.)

Regarding Claim 7, Dyer discloses the attendance status management apparatus according to claim 5, 
wherein the processor manages the attendance status of the owner as attendance, only in a case where the position of the main terminal device according to the main terminal position information is a position within the area which is the attendance target. (Dyer ¶0088; data collected by the communication badge device may be processed to determine detailed motion and intensity data, position data (within a facility).)

Claim 10, Dyer is rejected on the same basis as claim 7, with the additional limitations of, 
wherein the processor further receives main terminal position information indicating a position of the main terminal device. (Dyer Fig. 29; receive data from a base unit.)

Regarding Claim 11, Dyer discloses the attendance status management apparatus according to claim 5, 
wherein the processor receives the sub terminal position information obtained from the sub terminal device whose owner is authenticated by biometric authentication. (Dyer ¶0096; base unit 108 may include a biometric sensor configured to capture biometric data associated with an employee and to log in, authenticate, and dispense badges in response to a biometric match with biometric data included in employee data 118.)

Regarding Claim 12, Dyer discloses the attendance status management apparatus according to claim 1, 

wherein the predetermined distance is a distance reached by the beacon signal. (Dyer ¶0098; RF signal sources 112 may be radio frequency identification (RFID) beacons that provide a wireless signal that can be detected by the transceiver of the communication badge device 102 to determine a relative distance between the communication badge device 102 and the transceiver.)

Regarding Claim 13, Dyer discloses the attendance status management apparatus according to claim 1, 
wherein the processor performs the determination for each attendance target where the attendance status of the owner of the sub terminal device is managed, and 
wherein the processor accumulates information indicating an attendance status of the owner to be managed, for each attendance target. (Dyer ¶0160; HR server application 507 can include a scheduling analytics module 528 that, when executed, may cause the processor 502 to process scheduling data, attendance data, and other data.)

Regarding Claims 14 and 15, Dyer discloses the attendance status management apparatus according to claim 13, 
wherein the processor is further configured to accept an output instruction of attendance information for displaying attendance status, 
wherein the processor generates the attendance information accepted, based on information acquired from the accumulated information representing the attendance status and outputs the attendance information to an external device. (Dyer ¶0129; communication badge device 102 can include a processor 202 coupled to a network 104 through a network interface 204. The processor 202 can be coupled to a memory 206. The processor 202 may be coupled to a base unit interface 208 configured to couple to the base unit 108. In some embodiments, the base unit interface 208 may include a recharge and communications interface. The base unit interface 208 may be coupled to a power management unit 210 that is coupled to a battery 212 and to the processor 202. The processor may also be coupled to a touchscreen display 214, which may be configured to display information, provide user-selectable options, and receive inputs from a user.)

Regarding Claim 16, Dyer discloses the attendance status management apparatus according to claim 14, 
(Dyer ¶0099; communication badge device 102 may be configured to collect and store activity data, including motion data, motion intensity data, position or location data, audio data, environment data, other data, or any combination thereof.)

Regarding Claim 17, Dyer discloses the attendance status management apparatus according to claim 14, 
wherein the processor includes information indicating an attendance status of the owner to be managed, at every predetermined time, with respect to the attendance target. (Dyer; FIG. 27 depicts a graph of voltage versus time for two locator units.)

Regarding Claim 20, Dyer discloses a non-transitory computer readable medium storing an attendance status management program causing a computer to function as: 
the processor of the attendance status management apparatus according to claim 1. (Dyer ¶0131; The memory 206 may be configured to store data and to store instructions that, when executed, may cause the processor 202 to perform a variety of functions.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687
/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624